Per. Curiam,
This case depended on questions of fact which were clearly for the consideration of the jury; and it appears to have been submitted to them with instructions which were warranted by the testimony. The only errors assigned are the learned judge’s answers to plaintiff’s third and fourth points for charge. In substance, said answers were that the facts of which said points are predicated would not alone be sufficient to prevent a recovery ; “because, although the horses might not be the property of Sallade, yet he might have control of them and be able to pledge them; and, if the jury were satisfied he had such power, the points would not be good. But if the horses were not the property of Sallade and plaintiff was imposed on by any misrepresentation, or his want of information was taken advantage of in any way, this would be such a fraud as would prevent the defence set up from being successful. “ It all depends upon the power of Sallade to make the transfer.” The verdict for defendant necessarily implies a finding by the jury that as a matter of fact Sallade was authorized to make the transfer. That finding of fact was not unwarranted by the testimony. There is nothing in either of the specifications of error that requires a reversal of the judgment.
Judgment affirmed.